Citation Nr: 1620779	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  14-44 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for bronchial asthma, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1952 to January 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased evaluation in excess of 30 percent for his service-connected bronchial asthma.  In June 2015, the appellant appeared at a Board Videoconference Hearing held before the undersigned.  The appeal was remanded in October 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period on appeal, the Veteran's asthma has required daily inhalational or oral bronchodilator therapy, with pulmonary function findings of FEV-1 between 73 and 94 percent of predicted, and no objective indication of at least monthly visits to a physician for required care of exacerbations, or at least three courses of systemic corticosteroids yearly.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for asthma have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify has been met.  See June 2012 VCAA correspondence and June 2015 Board Videoconference Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  The VA examinations and opinions obtained in this case, in conjunction with the other evidence of record, describe the disability at issue in sufficient detail, and contain sufficiently reasoned opinions, for the Board to make an informed decision. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, there has been compliance with the October 2015 Board remand development orders, in particular, VA medical treatment records and an adequate examination were obtained.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The rating schedule provides that for bronchial asthma, a 10 percent rating is assigned when forced expiratory volume in one second (FEV-1) is in the range from 71-80 percent of predicted value, or; the ratio of FEV-1 to forced vital capacity (FEV-1/FVC) is in the range from 71-80 percent, or; there is a need for intermittent inhalation or oral bronchodilator therapy.  A 30 percent rating is assigned when FEV-1 is in the range from 56 to 70 percent of predicted value, or; the ratio of FEV-1/FVC is in the range from 56 through 70 percent, or; there is a need for daily inhalation or oral bronchodilator therapy, or; need of inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned where FEV-1 is in the range from 40 to 55 percent of predicted value, or; the ratio of FEV-1/FVC is in the range from 40 through 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or: intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned where FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1 to FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; which requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunal-suppressive medications.  38 C.F.R. § 4.96 , Diagnostic Code 6602.  

The Veteran filed a claim for an increased rating for bronchial asthma in October 2011, stating that the condition had increased in severity.  A 30 percent rating for bronchial asthma has been in effect since May 1999.  For a higher rating of 60 percent, the symptomatology must more closely approximate the criteria for a 60 percent rating.  See 38 C.F.R. § 4.7.

VA treatment records dated throughout the appeal period show that the Veteran has been treated regularly at the Northport VAMC in New York, as well as the West Palm Beach VAMC in Florida, for respiratory conditions, including asthma.  In addition, VA examinations were provided in May 2012 and December 2015.

Treatment records show that in July 2010 and again in October 2011, the Veteran was prescribed a 21-day prednisone (methylprednisolone) taper for respiratory symptoms.  

In May 2012, a VA examination was performed.  The Veteran reported worsening of asthma over years, and stated that he now had shortness of breath with little exertion, such as drying his hair with a towel.  His respiratory condition did not require the use of oral or parenteral corticosteroid medications.  He required inhaled medications, consisting of bronchodilator therapy and anti-inflammatory medication, both on a daily basis.  He did not require the use of oral bronchodilators.  He stated he saw a physician 3 to 4 times per year for moderate to severe exacerbation of asthma.  It was noted that pulmonary function tests had been performed, and accurately reflected his current pulmonary function.  The pulmonary function tests had been conducted in October 2011.  

Pre-bronchodilator findings for FVC were 93 percent of predicted; FEV-1 85 percent predicted; and FEV-1/FVC 91 percent of predicted.  Corresponding post-bronchodilator findings, as a percentage of predicted, were 87 percent, 96 percent, and 109 percent.  The examiner identified the FEV-1 percent predicted as the test result that most accurately reflected the Veteran's level of disability.  The examiner concluded that the Veteran's asthma did not impact his ability to work.  

In July 2013, the RO obtained a medical opinion regarding a co-existing diagnosis of chronic obstructive pulmonary disease (COPD).  The physician concluded that the Veteran had a current diagnosis of COPD, diagnosed in 2004, which was less likely than not due to or the result of the service-connected asthma.  However, the physician also concluded that it is not possible to separate the symptoms of COPD from those of asthma, explaining that both conditions cause shortness of breath; that the Veteran's medications could be used for both asthma and COPD; and that pulmonary function tests results show a mild obstructive pulmonary disease with a bronchodilator response, which could be seen in BOTH asthma as well as COPD.  The physician reported the results of pulmonary function tests conducted in September 2012.  These revealed that pre-bronchodilator findings for FVC were 85 percent of predicted; FEV-1 85 percent predicted; and FEV-1/FVC 100 percent of predicted.  Corresponding post-bronchodilator findings were 94 percent, 96 percent, and 102 percent.  

VA outpatient treatment records show that in April 2014, FEV-1 was 86 percent of predicted before bronchodilator and 94 percent after bronchodilator; this was noted to reflect no significant response to bronchodilator.  In October 2014, pulmonary function tests were noted to show FVC and FEV-1 to be normal, with FEV-1/FVC reduced.  There was no significant response to inhaled bronchodilator.  As a whole, the tests revealed a mild obstructive pulmonary disease without a bronchodilator response, as well as a mild restrictive pulmonary disease and a typical obesity pattern.  

January 2015, pulmonary function tests were obtained.  The referral noted that he had a history of asthma, was an ex-smoker, and had a history of polio, and may have decreased lung volumes due to musculoskeletal disease.  He was slightly short of breath.  Tests showed FEV-1 to be 73 percent of predicted pre-treatment, and 90 percent post treatment.  The FEV-1/FVC was 58 percent before treatment and 67 percent after treatment.  The impression was mild obstructive ventilatory defect.  There was a "significant response to bronchodilators on spirometry."  Lung volumes and DLCO were within normal limits.  Compared with a study in October 2014, there had been no airflow improvement after inhaled bronchodilators in October 2014, and lung volumes had been slightly lower in the earlier study; the other findings were essentially the same.  

Pulmonary function tests in June 2015 disclosed FVC, FEV-1 and FEV-1/FVC to be reduced.  There was a response to inhaled bronchodilator.  He was seen for pulmonary clinic follow-up after being seen September 2014.  He reported that his breathing was "lousy."  He reported his breathing was heavy going upstairs and up the ramp at the VA.  He was reported to be doing fairly well, able to walk up 1 flight of stairs and 1 block at leisurely pace.  He stated that he is slightly worse functionally than last year but it was unclear if it was due to asthma.  He had not needed emergency room visit or use of systemic steroids for asthma exacerbation.  He uses albuterol intermittently with exertion such as playing golf.  He denied symptoms such as shortness of breath, wheezing, and dyspnea on exertion.  The June 2015 pulmonary function tests were reported as showing FVC 68 percent, FEV-1 of 73 percent, and FEV-1/FVC of 68 percent.  He had moderate obstruction with a positive bronchodilator response.  The physician added Spiriva as a medication.  He was to be tested for home oxygen, but September 2015 records indicate that he was found not to meet the requirements for home oxygen use.  

On the VA examination in December 2015, the Veteran reported that he was dyspneic while playing golf.  He was also short of breath ascending stairs.  He had not had an asthma attack during the past year.  He was wheezy upon awakening, and short of breath when shampooing and getting dressed.  His respiratory condition did not require the use of oral or parenteral corticosteroid medications.  He required inhaled medications, consisting of bronchodilator therapy and anti-inflammatory medication, both on a daily basis.  He required the use of oral bronchodilators daily.  Pulmonary function tests had been performed in June 2015, and were thought to accurately reflect his current pulmonary function.  

Pre-bronchodilator findings for FVC were 49 percent of predicted; FEV-1 54 percent predicted; and FEV-1/FVC 110 percent of predicted.  Corresponding post-bronchodilator findings, as a percentage of predicted, were 68 percent, 73 percent, and 108 percent.  The FEV-1 percent predicted was the test result that most accurately reflected the Veteran's level of disability.  The examiner concluded that the Veteran's asthma did not impact his ability to work.  

The several pulmonary function tests obtained during the pendency of the claim show findings that are all within the criteria for a 30 percent evaluation.  In this regard, although the pre-bronchodilator result for FEV-1 was 54 percent in June 2015, the post-bronchodilator result was 73 percent of the predicted value.  Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  

Although pulmonary function tests reflect, as noticed by the Veteran, some decline in his respiratory function during the pendency of the appeal, as measured by pulmonary function tests, his function has not yet declined to the level contemplated by a 60 percent rating.  Also, the Veteran has mentioned the possibility that some of his symptoms may be due to post-polio syndrome, which is acknowledged in the VA treatment records.  In addition, he has chronic obstructive pulmonary disease, which is not currently part of the service-connected disability picture.  However, the Board has not attempted to differentiate any symptoms which may be due to the non-service-connected post-polio syndrome or COPD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition).

At his hearing, the Veteran testified that he believed his pulmonary function tests would better reflect his condition if undertaken after he had climbed a flight of stairs.  However, the rating schedule requires that pulmonary function tests be used, unless specified criteria are met, which have not been shown here.  See 38 C.F.R. § 4.96(d)(1).  Specifically, these consist of when the result of a maximum exercise capacity test are of record, and are 20 m./kg/min or less; when pulmonary hypertension, core pulmonale, or right ventricular hypertrophy has been diagnosed; when there have been one or more episodes of acute respiratory failure; or when outpatient oxygen therapy is required.  

Additionally, the record does not reflect that the criteria for a higher evaluation, based on alternative criteria, have been met.  VA treatment records dated throughout the appeal period, from both Northport in New York, and West Palm Beach in Florida, do not show that he has been treated for exacerbations of asthma once a month or more.  Indeed, treatment records show follow-up treatment on a quarterly basis, i.e., about 4 times a year, at most.  

The Veteran also contends that he has been on oral corticosteroids for at least 3 to 4 years under VA supervision.  However, the VA examiners in both 2012 and 2015 specifically reported that the Veteran did not take any oral or parenteral corticosteroids.  Likewise, the VA treatment records, including medication lists, do not show oral corticosteroids were prescribed since the October 2011 short course of prednisone.  

The Veteran also states that the PFT done in "Northport (Sept./Oct. 2015)" showed impaired inflow, whereby a new COPD drug was then prescribed, Spiriva, as evidence of his worsening symptomatology.  However, VA outpatient treatment records do not reflect pulmonary function tests after June 2015.  When he was seen in July 2015, it was noted that the June 2015 pulmonary function tests had shown a positive bronchodilator response, and, at that time, Spiriva, a bronchodilator, was added to his medication regimen.  

The pulmonary function tests reflect some reduction in pulmonary capacity over the past few years.  However, the Veteran's subjective statement of his condition remains essentially unchanged from what he reported on the May 1999 VA examination.  At that time, he reported that he could climb one flight of stairs, but was exhausted after doing so, and that he could play nine holes of golf if he could ride, but he could not walk around the nine holes.  

Extraschedular Consideration

The Board has also considered whether the Veteran's claim should be referred for extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).

The Board finds that referral for extraschedular consideration is not warranted. The Veteran's service connected asthma symptomatology is contemplated and reasonably described by the rating criteria under Diagnostic Code 6602.  Although he states that the rating criteria do not adequately reflect his shortness of breath upon exertion, as noted above, his complaints regarding functional impairment due to shortness of breath have been essentially unchanged since May 1999, at which time he reported exhaustion after climbing one flight of stairs, an inability to walk and play a 9-hole golf course.  More recently, outpatient treatment records dated in July through December 2015 note that the Veteran complained that his breathing was heavy going up stairs and going up the ramp at the VA, but the physician noted that he was doing fairly well, and able to walk up 1 flight of stairs and 1 block at leisurely pace.  The examiners in both 2012 and 2015 stated that the FEV-1 test most accurately reflected the Veteran's pulmonary capacity.  

Accordingly, the Board finds that a comparison of the Veteran's asthma with the schedular criteria do not show that is presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  The available schedular evaluations are adequate to rate his disabilities.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Here, however, the only other service-connected disability is acne, which has been stable for many years.  Additionally, the Veteran, who is retired, does not claim to be unemployable due solely to his service-connected disabilities; accordingly, the Board finds that a TDIU claim has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In sum, the weight of the evidence establishes that the symptoms of service-connected asthma do not more closely approximate the criteria for rating higher than 30 percent.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 30 percent for asthma is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


